Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 7, line 25 – “Figs 2 and 4” should be written as “Figs. 2A – 2D and 4A-4B” as Figures 2 and 4 do not exist.
Page 7, line 31 – “Fig. 2” should be written as “Figs. 2A – 2D” as Figure 2 does not exist.
Page 8, line 9 – “Figs 2 and 3” should be written as “Fig. 2A – 2D” as Figure 2 does not exist and Figure 3 does not show the mount 39 on the lateral side surface of the medicament delivery device 10.
Page 8, line 26 – “Figs 2 and 3” should be written as “Figs. 2A – 2D and 3A – 3C” since Figures 2 and 3 do not exist.
Page 9, line 1 – “Figs. 2” should be written as “Figs. 2A – 2D” as Figure 2 does not exist.
Page 9, lines 2 – 3 – the groove 42 is not shown in Figure 2 as stated within this sentence. The drawings show groove 42 in Figure 3A.
Appropriate correction is required.
Claim Objections
Claims 19 – 30 and 32 - 34 are objected to because of the following informalities:  
With regards to claims 19 – 26, 28 – 30, 32 – 34 - the preamble starting with “A housing element”, “An auxiliary unit”, or “A medicament delivery device” should be written as “The housing element”, “The auxiliary unit”, or “The medicament delivery device” respectively. Currently the use of the articles “A” and “An” within the preamble of the claim may make the 
With regards to claim 19, line 2 – “a medicament delivery device” is unclear because it is unknown if the Applicant is referring to the “a medicament delivery device” from claim 18 or a new medicament delivery device. For the purposes of examination “a medicament delivery device” will be interpreted as “the medicament delivery device”. 
With regards to claim 22, line 2 – “an auxiliary unit” is unclear because it is unknown if the Applicant is referring to the “an auxiliary unit” from claim 18 or a new auxiliary unit. For the purposes of examination “an auxiliary unit” will be interpreted as “the auxiliary unit”. 
With regards to claim 23, line 2 – “an auxiliary unit” is unclear because it is unknown if the Applicant is referring to the “an auxiliary unit” from claim 18 or a new auxiliary unit. For the purposes of examination “an auxiliary unit” will be interpreted as “the auxiliary unit”. 
With regards to claim 24, line 2 – “an auxiliary unit” is unclear because it is unknown if the Applicant is referring to the “an auxiliary unit” from claim 18 or a new auxiliary unit. For the purposes of examination “an auxiliary unit” will be interpreted as “the auxiliary unit”. 
With regards to claim 25, line 2 – “an auxiliary unit” is unclear because it is unknown if the Applicant is referring to the “an auxiliary unit” from claim 18 or a new auxiliary unit. For the purposes of examination “an auxiliary unit” will be interpreted as “the auxiliary unit”. 
With regards to claim 26, line 2 – “a correspondingly shaped auxiliary unit” is unclear because it is unknown if the Applicant is referring to the “a correspondingly shaped auxiliary unit” from claim 18 or a new auxiliary unit. For the purposes of examination “a correspondingly shaped auxiliary unit” will be interpreted as “the correspondingly shaped auxiliary unit”. 
With regards to claim 28, lines 2 – 3 – “a medicament delivery device” is unclear because it is unknown if the Applicant is referring to the “a medicament delivery device” from claim 18 or a new medicament delivery device. For the purposes of examination “a medicament delivery device” will be interpreted as “the medicament delivery device”. 
With regards to claim 27, line 3 - “in which the housing element is comprising” is unclear which structural feature is housed within the other. The limitation might also be unnecessary. The examiner suggests the limitation “in which the housing is comprising” to be omitted. For the purposes of examination claim 28 will be interpreted as the following: “The auxiliary unit according to claim 27, wherein the auxiliary unit is adapted to determine and to provide information about an operational state and/or usage of the medicament delivery device.”
 Appropriate correction is required.
Claim Interpretation
Claim 27 is being interpreted as an independent claim; wherein the releasable attachment to the mount of the housing unit according to claim 18 is incorporated within the claim. For the purposes of examination claim 27 will be interpreted as the following:
With regards to claim 27, an auxiliary unit for releasable attachment to a mount of a housing element; which housing element comprises the mount for releasably attaching the auxiliary unit, wherein the mount is integral with the housing element, and wherein the auxiliary unit comprises an electronics unit.
Claim 30 is being interpreted as an independent claim; wherein the releasable attachment to the mount of the housing element according to claim 26 is incorporated within the claim. For the purposes of examination claim 30 will be interpreted as the following:
With regards to claim 30, an auxiliary unit for releasable attachment to a mount of a housing element, which housing element comprises the mount for releasably attaching the auxiliary unit, wherein the mount is integral with the housing element, wherein the housing element is integral with an outer shell of a medicament delivery device; wherein the mount is shaped to only allow attachment to the correspondingly shaped auxiliary unit; and wherein the auxiliary unit is correspondingly shaped with regard to the mount.
Claim 31 is being interpreted as an independent claim; wherein the housing element according to claim 26 is incorporated within the claim. For the purposes of examination claim 31 will be interpreted as the following:
With regards to claim 31, a medicament delivery device comprising a housing element, which housing element comprises a mount for releasably attaching an auxiliary unit, wherein the mount is integral with the housing element; wherein the housing element is integral with an outer shell of the medicament delivery device; and wherein the mount is shaped to only allow attachment to a correspondingly shaped auxiliary unit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 – 22 and 26 – 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirillo et al. (CN102427840A; Cirillo herein).
Whenever reference to Cirillo is made the examiner is referring to the machine translated copy of Cirillo from ESPACENET.
With regards to claim 18, Cirillo discloses a housing element (See examiner annotated Fig. 8 below) for a medicament delivery device (Fig. 1, #110), which housing element comprises a mount (Fig. 1, #120) for releasably attaching (See [0040] “drug injection monitoring device 100 easy to attach and remove” where “the medicine injection monitoring device 100 includes a sleeve 120 and a universal head 130” see [0038] therefore the mount is capable of releasable attachment) an auxiliary unit (Fig. 1, #130), and wherein the mount (Fig. 1, #120) is integral (See examiner annotated Fig. 8 below) with the housing element.

    PNG
    media_image1.png
    364
    611
    media_image1.png
    Greyscale

With regards to claim 19, Cirillo discloses the claimed invention of claim 18, and Cirillo further discloses the housing element (See examiner annotated Fig. 8 above) is integral with an outer shell (See examiner annotated Fig. 8 above) of the medicament delivery device (Fig. 1, #110).
With regards to claim 20, Cirillo discloses the claimed invention of claim 19, and Cirillo further discloses the mount (Fig. 8, #120) is positioned on a lateral side surface (See Fig. 8) of the medicament delivery device (Fig. 8, #110).
With regards to claim 21, Cirillo discloses the claimed invention of claim 19, and Cirillo further discloses the mount (Fig. 8, #120) is positioned on a distal end surface (See examiner annotated Fig. 8 above) of the medicament delivery device (See Fig. 8, #110).
With regards to claim 22, Cirillo discloses the claimed invention of claim 19, and Cirillo further discloses the mount (Fig. 8, #120) is configured to releasably attach (See Fig. 8) to the auxiliary unit by positive locking (See [0053] “sliding the universal head 130 on the track of the sleeve 120”).
With regards to claim 26, Cirillo discloses the claimed invention of claim 19, and Cirillo further discloses the mount (Fig. 1, #120) is shaped to only allow attachment (See [0053] “the sleeve 120 designed to receive the universal head 130” therefore the sleeve is specifically designed for the attachment of the universal head) to the correspondingly shaped auxiliary unit (Fig. 1, #130).
 
With regards to claim 27, Cirillo further discloses an auxiliary unit (Fig. 1, #130) for releasable attachment (See [0040] “drug injection monitoring device 100 easy to attach and remove” where “the medicine injection monitoring device 100 includes a sleeve 120 and a 
With regards to claim 28, Cirillo further discloses an auxiliary unit (Fig. 1, #130) according to claim 27, wherein the auxiliary unit (Fig. 1, #130) is adapted to determine and to provide information about an operational state and/or usage (See [0065] “the electronic components inside the head 130 can read the linear position of the auxiliary plunger, and thus infer the dose of the medicine”) of the medicament delivery device (Fig. 1, #110).
With regards to claim 29, Cirillo discloses the claimed invention of claim 28, and Cirillo further discloses the auxiliary unit (Fig. 1, #130) is adapted to communicate measurements and information (See [0045] “SMS capability to automatically send injection use”)  to another unit (See [0045] “parents”).

With regards to claim 30, Cirillo discloses an auxiliary unit (Fig. 1, #130) for releasable attachment (See [0040] “drug injection monitoring device 100 easy to attach and remove” where “the medicine injection monitoring device 100 includes a sleeve 120 and a universal head 130” see [0038] therefore releasable attachment is capable) to a mount (Fig. 1, #120) of a housing 

With regards to claim 31, Cirillo discloses a medicament delivery device (Fig. 1, #110) comprising a housing element (See examiner annotated Fig. 8 above), which housing element comprises a mount (Fig. 1, #120) for releasably attaching (See [0040] “drug injection monitoring device 100 easy to attach and remove” where “the medicine injection monitoring device 100 includes a sleeve 120 and a universal head 130” see [0038] therefore the mount is capable of releasable attachment) an auxiliary unit (Fig. 1, #130), wherein the mount (Fig. 1, #120) is integral (See examiner annotated Fig. 8 above) with the housing element; wherein the housing 
With regards to claim 32, Cirillo discloses the claimed invention of claim 31, and Cirillo further discloses the medicament delivery device (Fig. 1, #110) is a disposable medicament delivery device (Cirillo discloses that the “injection pen 110 is pre-made” see [0038] and it is capable of being disposed after it is used or if it has a defect).
With regards to claim 33, Cirillo discloses the claimed invention of claim 32, and Cirillo discloses the medicament delivery device (Fig. 1, #110) comprises a pen injector (See [0038] “the injection pen 110”).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo et al. (CN102427840A; Cirillo herein) in view of Madsen et al. (W.O. 2010037828A1; Madsen herein).
With regards to claim 23, Cirillo discloses the claimed invention of claim 19; however, Cirillo fails to disclose that the mount is configured to releasably attach to the auxiliary unit by friction-fit.
Nonetheless, Madsen teaches an auxiliary unit (Fig. 2, #30) mounted on a pen (See Fig. 2 and page 14, line 11 – page 15, line 2). Madsen teaches the auxiliary unit (Fig. 2, #30 and page 14, line 11 – page 15, line 2 “monitoring device”) could have a mount (See page 15, line 1 “taper”) allowing the two portions to be arranged in a friction-fit (See page 14, line 11 – page 15, line 2).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of Cirillo by the teaching of Madsen such that the mount is configured to releasably attach to the auxiliary unit by friction fit. Madsen shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of Cirillo for the friction-fit of Madsen for the predictable result of releasably attaching the two components together.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo et al. (CN102427840A; Cirillo herein) in view of Larsen (CN101405738A).
Whenever reference is made to Larsen the examiner is referring to the machine translated copy of Larsen from ESPACENET.
With regards to claim 24, Cirillo discloses the claimed invention of claim 19; however, Cirillo fails to disclose that the mount is configured to releasably attach to the auxiliary unit by magnetism.
Nonetheless, Larsen teaches an auxiliary unit (Fig. 1a, #1) mounted to an outer casing of a mechanical drug delivery device (Fig. 1a, #2 and see [0048]). Larsen teaches that the auxiliary 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of Cirillo by the teaching of Larsen such that the mount is configured to releasably attach to the auxiliary unit by magnetism. Larsen shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of Cirillo for the magnets of Larsen for the predictable result of releasably attaching the two components together.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo et al. (CN102427840A; Cirillo herein) in view of Cirillo et al. (U.S. 2012/0053527; Cirillo ‘527).
With regards to claim 25, Cirillo discloses the claimed invention of claim 19; however, Cirillo fails to disclose that the mount is configured to releasably attach to the auxiliary unit by non-permanent adhesive.
Nonetheless, Cirillo ‘527 teaches an auxiliary unit (Fig. 19, #1902) attached to the surface of a prefabricated injection pen (Fig. 19, #1904). Cirillo teaches that the auxiliary unit (Fig. 19, #1902) is attached to the surface of the prefabricated injection pen by a non-permanent adhesive (See [0081] “an adhesive may be used to form a removable attachment”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of Cirillo by the teaching of Cirillo ‘527 such that the mount is configured to releasably attach to the auxiliary unit by non-permanent adhesive. Cirillo ‘527 shows a differing means of attaching the auxiliary unit to the mount. Therefore, it .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo et al. (CN102427840A; Cirillo herein) in view of Lindstedt et al. (W.O. 2016128207A1; Lindstedt herein).
With regards to claim 34, Cirillo teaches the claimed invention of claim 31; however, Cirillo fails to disclose that the medicament delivery device comprises an inhalation device.
Nonetheless, Lindstedt teaches a medicament delivery device (Fig. 2) comprises an inhalation device (See [0028] “medicament delivery devices may include a number of devices capable of delivery certain doses of medicament to a user, such as e.g. injection devices with or without injection needles, inhalers of all kinds,”).The invention of Lindstedt also teaches an releasably attachable auxiliary unit (See Abstract “usage management module is designed as an attachable unit (112)”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medicament delivery device of Cirillo such that it comprises an inhalation device. Lindstedt shows a different medicament delivery device capable of delivering certain doses of medicament to a user. The alternate medicament delivery device (inhaler) and the auxiliary unit (usage management module) of Lindstedt are analogous to the medicament delivery device and auxiliary unit of the Cirillo. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the injection pen of Cirillo for the 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT F ALLEN/				/BHISMA MEHTA/Examiner, Art Unit 3783			Supervisory Patent Examiner, Art Unit 3783